              Case 1:19-cr-00207-NGG Document 27 Filed 03/04/20 Page 1 of 6 PageID #: 104
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 1
                                                                                                                                               D.MV

                                                                                                                          MAR 0 4 2020 ^
                                       United States District Court
                                                          Eastern District of New York                              BROOKLYN OFF/CE:
              UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                 V.
                                                                                                                                               1
                     MICHAEL BROGAN                                               Case Number:           CR 19-0207(NOG)

                                                                                  USM Number:            91329-053

                                                                                  Michael K. Schneider, Esq.
                                                                                  Defendant's Attorney
THE DEFENDANT:

X             pled guilty to the SINGLE-COUNT INFORMATION.
□ pleaded nolo contendere to count(s)
  which was accepted by the court.
□ was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                 Nature of Offense                                                           Offense Ended               Count
18U.S.C.§ 115(a)(1)(B)          THREATENING TO ASSAULT AND MURDER A                                         12/04/2018                     1
and 18U.S.C. § 115(b)(4)        UNITED STATES OFFICIAL




       The defendant is sentenced as provided in pages 2 through                          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□      The defendant was not named in Count of the Indictment.
□ Count(s)                                              □ is       □ are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         September 27,2019
                                                                         Date oflmposition qf Judgment

                                                                          s/Nicholas G. Garaufis
                                                                           gnature of Judge




                                                                         NICHOLAS G. GARAUFIS, U.S.D.J.
                                                                         Name and Title of Judge


                                                                         March 3, 2020
                                                                         Date
               Case 1:19-cr-00207-NGG Document 27 Filed 03/04/20 Page 2 of 6 PageID #: 105
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 4—Probation

                                                                                                        Judgment—^Page   2     of
DEFENDANT:                  MICHAEL BROGAN
CASE NUMBER:                CR 19-0207(NOG)
                                                              PROBATION

You are hereby sentenced to probation for a term of: THREE(3)YEARS ON THE SINGLE-COUNT INFORMATION.




                                                     MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement on
        probation and at least two periodic drug tests thereafter, as determined by the court.
              □ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse, (check ifapplicable)
4.      □ You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
5.      □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.      □ You must participate in an approved program for domestic violence, (check ifapplicable)
7.      □ You must make restitution in accordance with 18 U.S.C. §§ 2248,2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
8.      You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this Judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
        fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
             Case 1:19-cr-00207-NGG Document 27 Filed 03/04/20 Page 3 of 6 PageID #: 106
A0 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 4A — Probation

                                                                                                  Judgment—Page                of


DEFENDANT:                  MICHAEL BROGAN
CASE NUMBER:                CR 19-0207(NOG)

                                        STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions ofsupervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours ofthe time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    Affer initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week)at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware ofa change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission ofthe court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions ofthe probation officer related to the conditions ofsupervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
             Case 1:19-cr-00207-NGG Document 27 Filed 03/04/20 Page 4 of 6 PageID #: 107
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 4B — Probation

                                                                          Judgment—Page   4   of
DEFENDANT:                 MICHAEL BROGAN
CASE NUMBER:               CR 19-0207(NOG)

                                             ADDITIONAL PROBATION TERMS



1. THE DEFENDANT SHALL NOT POSSESS A FIREARM,AMMUNITION OR DESTRUCTIVE DEVICE;

2. FOR THE FIRST SIX (6) MONTHS,THE DEFENDANT SHALL REMAIN IN HIS HOME OF RECORD. THE
DEFENDANT IS AUTHORIZED TO LEAVE ONLY FOR EMPLOYMENT OR OTHER NECESSARY ACTIVITIES
WITH THE APPROVAL IN ADVANCE OF THE PROBATION DEPARTMENT. THE HOME CONFINEMENT
PERIOD SHALL COMMENCE ON THE DATE APPROVED BY THE PROBATION DEPARTMENT. WHILE SERVING
THE PERIOD OF HOME CONFINEMENT,THE DEFENDANT SHALL WEAR AN ELECTRONIC MONITORING
BRACELET WITH GPS CAPABILITY AND FOLLOW ALL REQUIREMENTS AND PROCEDURES ESTABLISHED
FOR HOME CONFINEMENT BY THE PROBATION DEPARTMENT AND THE ADMINISTRATIVE OFFICE OF THE
U.S. COURTS. IN ADDITION,THE DEFENDANT SHALL PAY THE COST OF HOME CONFINEMENT,TO THE
DEGREE HE IS REASONABLY ABLE. THE DEFENDANT SHALL DISCLOSE ALL FINANCIAL

INFORMATION AND DOCUMENTS TO THE PROBATION DEPARTMENT TO ASSESS HIS ABILITY TO PAY;

3. THE DEFENDANT SHALL PARTICIPATE IN A MENTAL HEALTH TREATMENT PROGRAM AS
APPROVED BY THE PROBATION DEPARTMENT. THE DEFENDANT SHALL CONTRIBUTE TO THE COST
OF SUCH SERVICES RENDERED OR ANY PSYCHOTROPIC MEDICATIONS PRESCRIBED VIA CO-
PAYMENT OR FULL PAYMENT IN AN AMOUNT TO BE DETERMINED BY THE PROBATION
DEPARTMENT,BASED UPON THE DEFENDANT'S ABILITY TO PAY AND/OR THE AVAILABILITY OF
THIRD PARTY PAYMENT.THE DEFENDANT SHALL DISCLOSE ALL FINANCIAL INFORMATION AND
DOCUMENTS TO THE PROBATION DEPARTMENT TO ASSESS HIS ABILITY TO PAY;

4. THE DEFENDANT SHALL NOT TRAVEL OUTSIDE THE FIVE BOROUGHS OF NEW YORK CITY, AND
NASSAU AND SUFFOLK COUNTIES, WITHOUT PRIOR COURT APPROVAL;

5. THE DEFENDANT SHALL REFRAIN FROM CONTACTING THE VICTIM OF THE OFFENSE, UNLESS SPECIFIC
PERMISSION IS GRANTED BY THE PROBATION DEPARTMENT. THIS MEANS THAT HE SHALL NOT
ATTEMPT TO MEET IN PERSON,COMMUNICATE BY LETTER,TELEPHONE,EMAIL,THE INTERNET,OR
THROUGH A THIRD PARTY, WITHOUT THE KNOWLEDGE AND PERMISSION OF THE PROBATION
DEPARTMENT.
              Case 1:19-cr-00207-NGG Document 27 Filed 03/04/20 Page 5 of 6 PageID #: 108
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                      Sheet 5 — Criminal Monetary Penalties
                                                                                                       Judgment — Page     5       of        6
DEFENDANT:                         MICHAEL BROGAN
CASE NUMBER:                      CR 19-0207(NOG)
                                         CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment               Restitution             Fine                 AVAA Assessment*                   JVTA Assessment**
TOTALS             $ 100.00                $ N/A                  $    N/A               $ N/A                           $ N/A


 □ The determination of restitution is deferred until                   . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.


□ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                               Total Loss***                      Restitution Ordered                       Priority or Percentage




TOTALS



□     Restitution amount ordered pursuant to plea agreement S

□     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      □ the interest requirement is waived for the            □ fine   □ restitution.

      □ the interest requirement for the           □   fine    □ restitution is modified as follows:

* Amy, Vicky, and Andy Child Pomographv Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of^015. Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23,1996.
              Case 1:19-cr-00207-NGG Document 27 Filed 03/04/20 Page 6 of 6 PageID #: 109
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                      Sheet 6 — Schedule ofPayments
                                                                                                             Judgment — Page             of
DEFENDANT:                  MICHAEL BROGAN
CASE NUMBER:                CR 19-0207(NOG)

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A     X special assessment of$                 100.00          due immediately, balance due

            □     not later than                                   ,or
            □     in accordance with □ C,          □ D,       □     E, or     □ F below; or

B     □ Payment to begin immediately (may be combined with                  DC,         □ D, or      □ F below); or

C     □     Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $               over a period of
                           (e.g., months or years), to commence                    (e.g., 30 or 60 days) after the date of this judgment; or

D     □     Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                over a period of
                          (e.g., months or years), to commence                     (e.g., 30 or 60 days) after release Irom imprisonment to a
           term of supervision; or

      □     Payment during the term of supervised release will commence within                            (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F     □    restitution payment schedule:




The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



□     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                   Joint and Several                 Corresponding Payee,
      (including defendant number)                       Total Amount                         Amount                           if appropriate




□     The defendant shall pay the cost of prosecution.

□     The defendant shall pay the following court cost(s):

□     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
